 

EXHIBIT “A”

MR
—
oO
a
cab)
Do
©
oO
a
N
ow
N
a
a
a
oO
TC
2
iL
a
a
Ww
Cc
®
=
5
oO
oO
QA
<f
Y”)
°?
~
a
WW
MR
o
a
©
9°
>
2
a
N
a
D
©
O
Case 1:21-cv-00197-ELR-JSA Document 1-1 Filed 01/12/21 Page 2 of 7

City of Forest Park

DEPARTMENT OF POLICE SERVICES
Chief Nathaniel Clark

 

Be 2 Ae ee 2 2A ie 2 2 ee 2 ee A a Ae 2 2 ee 2 ee 2 2 ge 2 oie ae 2g oA 2 2 2 2 2 2 oe 2 ee 2 oe oe a a RR RRR RR KR Rk oR oR RR kok ok kk kok kok kK Rk

To: Chief Nathaniel Clark
From: Deputy Chief Antonio Fletcher
Date: May 21, 2020

Ref: Increase Job Duties

Chief Clark, pursuant to our conversation on May 20, 2020, | am following up with my request for the standard 10% pay
increase that has been consistently provided to City of Forest Park employees if and when their job duties increase.

As you are aware, my job duties significantly increased beginning, January 6, 2020, with the change of administration at
the City of Forest Park City Hall. Since that time | have accepted the challenges of the agency without hesitation and
taken great pride in the opportunity provided to me both professionally and personally.

Initially, without any prompting of my own, it was relayed to me that the “governing body” would not be in favor of such
an increase, and without questioning the rationale, | pressed on with the mission at hand.

To date, (approximately 20 weeks) there still has not been a date outlined in which these increased duties that | have
willingly absorbed will effectively end.

With that fact in mind, | am requesting the 10% pay increase that has been afforded other city employees in my same
position and | request that increase be “retro” to the initial January 6, 2020 date.

Because of my willingness to ensure the success of this agency, my loyalty to you as my direct supervisor, and out of
respect to the citizens of this community, | will continue to provide a level of service that can only be described
as—Excellence, regardless of the decision to this request.

| look forward to your response in this matter.

Cc: File

 

 

 

 
 

 

 

EXHIBIT “B”

MR
—
oO
9
cab)
Do
©
oO
a
N
ow
N
a
a
a
oO
TC
2
iL
a
a
Ww
Cc
®
=
5
oO
oO
QA
<f
Y”)
°?
~
a
WW
MR
o
a
©
9°
>
2
a
N
a
D
©
O
 

ANGELYNE BUTLER, MPA
MAYOR

i

July 30, 2020
RE: Antonio L. Fletcher
To Whorn It May Concern:

As the Mayor of the City of Forest Park, it was with great sadness and honor that | write this Letter of
Recommendation on behalf of Mr. Antonio L. Fletcher. | am saddened at the departure of Mr. Fletcher from my
beloved city, however, | would like this letter to serve as a testament to my belief that Mr. Fletcher will be an asset to
your organization. Furthermore, | am honored because | can take this opportunity to highlight the exceptional
aptitude and attitude of an amazing servant leader.

in my Capacity as Mayor, | had the opportunity to work with Mr. Fletcher while he served as the Deputy Chief of
Police for our City. During that time, | learned of Mr. Fletcher's expertise in the field of Law Enforcement, but also his
professionalism. Mr. Fletcher demonstrated extreme professionalism internally when interacting with his colleagues
and other Directors, but most importantly with our citizens. During Mr. Fletcher's tenure, he was instrumental in the
initial steps and preparation during the global COVID-19 pandemic and because of his Emergency Management
background, was a valued resource.

| can admit that | do not completely understand the day to day complexities of law enforcement, nevertheless there
are some things | feel confident in saying. First, as the Chief of Police, integrity is crucial. Most importantly, said
person must be able to stand up for what is morally just and apply the laws of justice in an unbiased fashion. Next,
an intricate element to leadership, is knowing when to “lead” and when to “follow” and lastly, this person must be able
to capture the pulse of the community.

itis for all the aforementioned reasons, coupled with Mr. Fletcher's positive attitude and extensive background that |
believe he will port well into any municipality. It is also for those reasons; | would unequivocally support a decision to
hire Mr. Fletcher as your next Chief of Police. Please do not hesitate to call me at 470-898-3188 if needed.

With the utmost respect and regard,

oul

Angelyne Butler, MPA
Mayor

CITY HALL ® 745 FOREST PARKWAY, FOREST PARK, GA 30297

WWW.FORESTPARKGA.ORG Page 1 of 1
 

EXHIBIT “C”

MR
—
oO
Ww
cab)
Do
©
oO
a
N
ow
N
a
a
a
oO
TC
2
iL
7
a
Y
Cc
®
=
5
oO
oO
QA
<f
Y”)
°?
~
a
WW
MR
o
a
©
9°
>
2
a
N
a
D
©
O
Case 1:21-cv-00197-ELR-JSA Document 1-1 Filed 01/12/21 Page 6 of 7

Ze

  

U.S. Department of Justice

Civil Rights Division

NOTICE OF RIGHT TO SUE WITHIN 90 DAYS
VIA EMAIL 950 Pennsylvania Avenue, N.W.

Karen Ferguson , EMP, PHB, Room 4701
Washington, DC 20530 :

 

January 05, 2021

Mr. Antonio Fletcher
217 Hawstead Drive
Leesburg, GA 31763

Re: EEOC Charge Against City of Forest Park Police Dept.
No. 410202006071

Dear Mr. Fletcher:

Because you filed the above charge with the Equal Employment Opportunity Commission, and the
Commission has determined that it will not be able to investigate and conciliate that charge within
180 days of the date the Commission assumed jurisdiction over the charge and the Department has
determined that it will not file any lawsuit(s) based thereon within that time, and because you have
specifically requested this Notice, you are hereby notified that you have the right to institute a civil
action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e, et seq., against
the above-named respondent.

If you choose to commence a civil action, such suit must be filed in the appropriate Court within
90 days of your receipt of this Notice. If you cannot afford or are unable to retain an attorney to
Tepresent you, the Court may, at its discretion, assist you in obtaining an attorney. If you plan to ask
the Court to help you find an attorney, you must make this request of the Court in the form and
manner it requires. Your request to the Court should be made well before the end of the time period
mentioned above. A request for representation does not relieve you of the obligation to file suit
within this 90-day period.

The investigative file pertaining to your case is located in the EEOC Atlanta District Office,
Atlanta, GA.

This Notice should not be taken to mean that the Department of Justice has made a judgment as to
whether or not your case is meritorious.

Sincerely,

Eric S. Dreiband
Assistant Attorney General
Civil Rights Division

by /s/ Karen L. Ferguson
Karen L. Ferguson

Supervisory Civil Rights Analyst

Employment Litigation Section

ce: Atlanta District Office, EEOC

 

 

 
Case 1:21-cv-00197-ELR-JSA Document 1-1 Filed 01/12/21 Page 7 of 7

City of Forest Park Police Dept.

 
 

 

 

 

 

 
